Citation Nr: 1732098	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for glaucoma, right eye (claimed as loss of sight).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1953 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction is now with the RO in Montgomery, Alabama.

The Board notes that additional evidence has been associated with the claims file since the December 2013 issuance of the supplemental statement of the case (SSOC). Where the Substantive Appeal is dated February 2, 2013 or later (such as the case here), a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) is not necessary.  See 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  In any case, given the favorable disposition, there is no prejudice to the Veteran in considering the evidence in the first instance. 


FINDING OF FACT

The Veteran's currently diagnosed right eye glaucoma at least as likely as not manifested during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). Given the completely favorable resolution of the matter adjudicated below, additional discussion of those procedures is unnecessary.

II.   Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Veteran contends that his right eye glaucoma had its onset during service. He contends that during his routine eye check-ups in the last few years of his active duty, he was advised "to watch that right eye". He stated that "in those days the U.S. Air Force used an instrument analogous to an atomizer. This instrument was used to blow a puff of air into the front of the eye. At the time, I did not know what the corpsman was doing. My ophthalmologist tells me that was the old way to check for glaucoma. In those days glaucoma was not in my radar screen."

Service treatment records show that the Veteran had refractive error. In-service, his eye health was found to be clinically normal.

Private treatment records show that the Veteran underwent right eye surgery in February 2007. June 2007 records show that his vision in the right eye was hand motion. His pressure was 16 and he was using Travatan once daily. "Posteriorly, there [was] a pale optic nerve with a .95 cup. There [was] some fibrotic scarring of the macula due to ischemia. There [was] good [panretinal photocoagulation] (PRP) in the periphery."

Private treatment records from December 2013 indicate that the Veteran had been seen since 2006 with central retinal vein occlusion of the right eye. The examiner noted that the Veteran's past history showed diagnosed glaucoma in 1986. He noted that at the time of diagnosis, there had already been visual field loss consistent with untreated glaucoma for what would typically take at least a few years. 

In January 2014, the Veteran's private ophthalmologist stated that the Veteran had been a patient of his since March 1986. When giving his original history, the examiner stated that the Veteran reported that on two occasions while in the military, he was told to "watch the right eye" after pneumotonometry when given physical examinations. The Veteran was subsequently found to have chronic simple glaucoma with marked superonasal visual field loss consistent with increased optic nerve cupping in his right eye. The examiner then opined "therefore, he was unequivocally diagnosed at least as a glaucoma suspect while serving in the Air Force."

Here, the Veteran has a current diagnosis of right eye chronic simple glaucoma with marked superonasal visual field loss. Additionally, he has stated that his glaucoma had it onset in service as he was told to "watch that right eye" on physical examination. Therefore, the first and second elements of service connection are met.

The remaining question therefore becomes whether the Veteran's glaucoma had its onset in service or is otherwise related to service.

Here, there is only one medical opinion of record. Specifically, the Veteran's private ophthalmologist explained that the Veteran's glaucoma unequivocally had its onset in service given the Veteran's progressed eye condition in 1986. The examiner considered the Veteran's lay statements and provided a clear conclusion with supporting rationale.  Therefore, the Board finds this medical opinion to be highly probative.

Thus, the Board finds that service connection for right eye glaucoma is warranted.


ORDER

Entitlement to service connection for right eye glaucoma is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


